The plaintiffs in error, hereinafter called defendants, were convicted in the county court of Comanche county on a charge of violating the state game law and were each sentenced to pay a fine of $200. The prosecution is based on section 6497, Comp. Stat. 1921, and charges that the defendants on a day stated killed a deer contrary to the statute.
The only assignment of error argued is that the evidence is insufficient to sustain the judgment. The evidence is circumstantial and is, in substance, that on the date charged a shot was heard on the forest reserve, and that two witnesses working on the reserve went to the scene and there met defendants, each of whom had a rifle, and Robinson in addition had a six-shooter. One of the witnesses arrested defendants, and the other followed their tracks about 40 steps from where they were met and from this point followed a track about 75 steps, where a deer had been dragged, and there found the carcass of a deer, still warm, which had been killed by a rifle bullet. One of the men had hair and blood on his clothes, apparently that of a deer. It was about 175 steps from where the witnesses met defendants to where the deer was found, and defendants were about 35 steps from their car when they were met by the witnesses. The defendants did not take the stand and offered no testimony. There is sufficient evidence from which the jury might logically and reasonably arrive at the guilt of defendants. This court will not disturb the judgment for insufficiency of the evidence.
The case is affirmed.
DOYLE, P.J., and DAVENPORT, J., concur.
 *Page 1